787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT W. MONTGOMERY, Plaintiff-Appellantv.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
85-5079, 85-5184
United States Court of Appeals, Sixth Circuit.
3/7/86

AFFIRMED
W.D.Tenn.
On Appeal from the United States District Court for the Western District of Tennessee
Before:  ENGEL, KENNEDY and CONTIE, Circuit Judges.
PER CURIAM.


1
Appellant Robert W. Montgomery, a former postal carrier, brought this action claiming that the refusal of the Postal Service to rehire him amounted to handicap discrimination.  The District Court, after a bench trial, agreed and ordered his reinstatement but denied back pay.  Montgomery appeals from the denial of back pay.  The Postal Service has cross-appealed the handicap discrimination finding.


2
Upon consideration of the record in the case, the briefs and the oral argument of counsel, it does not appear that the District Court was clearly erroneous in its factual findings.  Nor does it appear to have erred in the application of the law to the facts.


3
Accordingly, the judgment of the District Court is affirmed.